DETAILED ACTION
This Office Action is in response to the Request for Continued Examination (RCE) filed 02/09/2021. Claims 1-6, 11-16, 18-21 are acknowledge as pending in this application with claims 7 and 17 are canceled, claims 1, 4, 6, 11, 14 are amended, claims 2-3, 5, 8-10, 12-13, 15-16, 18-20 are previously presented and claim 21 is newly added. The rejections of the previous Office Action are maintained, as discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
		The applicant amendment filed on 02/09/2021 overcome Claim Objections. The newly added limitations have no new issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1, 2, 4, 6, 8, 11-12, 14, 16, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable by Packham (US 7,780,578 B2) in view of Watterson et al. (US 2002/0103057 A1), and further in view of Huang (US 2006/0205568 A1) and further in view of Cook (US 6,005,041 A1) and further in view of Becker et al. (US 2017/0333748 A1) and further in view of Buhler (US 5,542,892)
Regarding claim 1: Packham disclose a running deck assembly, comprising: 
a front running deck (front portion 150) comprising a rear end face (see annotated in FIG. 4B below); 

    PNG
    media_image1.png
    513
    594
    media_image1.png
    Greyscale

a rear running deck (rear portion 152) comprising a front end face (see annotated in FIG. 4B below), wherein the front end face of the rear running deck is hinged with the rear end face of the front running deck (see FIG. 4B, the front running deck and the rear running deck are hinged) by a hinge (hinge 154, see FIG. 4B), 
an annular running belt (belt 158), which is rotatably mounted around the front running deck and the rear running deck with a clearance; and (see FIG. 4A below, Col. 4, line 67-Col 5, line 3, “deck member 148 having a front portion 150 and a rear portion 152 …9A belt 158 may be mounted to the deck member 148”).
Packham does not disclose a hinging gap is located at a location where the front running deck is hinged to the rear running deck and a flexible layer, which is laid on an upper surface of the front running deck and an upper surface of the rear running deck and covers the hinging gap. 
Watterson teach an analogous treadmill having a hinging gap (Watterson, see annotated in FIG. 10; the hinging gap appears between the front portion 120 and the rear portion 122 wherein the front deck 164 is connected to the front portion 120 and the rear deck 166 is connected to the rear portion 122; Para [0069] “Front portion 120 includes a pair of side rails 124, 126… distal end 140 of each side rail 124, 126 is configured to rotatable mount to rear portion 122”, Para [0070] “Rear portion 122 also includes a pair of side rails 150, 152” Para [0072] “each portion 120, 122 includes a respective deck 164, 166.”) is located at a location where the front running deck (Watterson, front deck 164, see annotated in FIG. 8) is hinged to the rear running deck (Watterson, rear deck 166, see annotated in FIG. 8); a flexible layer (Watterson, pad 167,168; Para [0079] “the term "pad" as used herein can reference pad 167, 168 alone, friction reducing pad 169 alone, or any combination of pad 167, 168 and/or friction reducing pad 169”), which is laid on an upper surface of the front running deck and an upper surface of the rear running deck (Para [0073] “These pads 167, 168 can optionally wrap around the proximal and distal ends of each deck 164, 166, attach only to the top portion of each deck 164, 166”) and covers the hinging gap (Watterson, see annotated in FIG. 8; the hinging gap positioned underneath the rear deck 166 ; the pad 168 is positioned on top of the deck, therefore, the pad 168 covers the hinging gap, Para [0073] “Each pad 167, 168 is coupled to the respective deck 164, 166, such as through an adhesive for instance, and is configured to provide cushioning to a user exercising upon tread base 22.”), 


    PNG
    media_image2.png
    673
    627
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    648
    902
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front running deck and the rear running deck, as disclosed in Packham to have a hinging gap positioned between the front running deck and the rear running deck, as taught in Watterson, for the purpose of providing additional space for the rotation of the front and rear running decks. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front and rear running decks, as disclosed in Packham to have a flexible layer positioned on the upper surface of the front and rear running decks and cover the hinging gap, as taught in Watterson, for the purpose of provide cushioning to a user exercising upon tread base. (Watterson, Para [0073] “Each pad 167, 168 is coupled to the respective deck 164, 166, such as through an adhesive for instance, and is configured to provide cushioning to a user exercising upon tread base 22.”)

Packham in view of Watterson teach the invention as substantially claimed, see above, but fail to teach wherein the flexible layer is placed under a wear-resisting layer to protect the flexible layer from wearing, the wear-resisting layer is placed under a smooth layer for reducing noise;..
Huang teach an analogous exercise device wherein the flexible layer (Huang, cushioning pad 142) is placed under a wear-resisting layer (Huang, upper plate 141; Para [0025] “the upper plate 141 features the wear resistance so that the second cushioning pad 142 won't be subjected to the rubbing action the endless belt 13, thereby prolonging the service life of the treadmill.”) to protect the flexible layer from wearing, the wear-resisting layer (Huang, upper plate 141) is placed under a smooth layer (Huang, the smooth layer is interpreted to include cushioning pad 20 and wear-resisting layer 21; see FIG.6, the pad 20 and the wear-resisting layer 21 are positioned above the upper plate 141) for reducing noise (Huang, Para [0023] “the wear-resisting layer 21 is smoothly and tightly attached to the surface of the cushioning pad 20 without wrinkles such that the friction and the noise made during the endless movement of the endless belt 13 thereon can be diminish to a minimal extent.”).

    PNG
    media_image4.png
    669
    885
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the running deck, as taught in Packham in view of Watterson, to have a flexible layer, a wear-resisting layer and smooth layer, as taught in Huang, such that the friction and the noise made during the endless movement of the endless belt thereon can be diminish to a minimal extent. (Huang, Para [0023] “the wear-resisting layer 21 is smoothly and tightly attached to the surface of the cushioning pad 20 without wrinkles such that the friction and the noise made during the endless movement of the endless belt 13 thereon can be diminish to a minimal extent.”)


Packham in view of Watterson, and further in view of Huang teach the invention as substantially claimed, see above, and further teach the smooth layer (Huang, the smooth layer is interpreted to include cushioning pad 20 and wear-resisting layer 21) is made of rubber (Huang, emphasis added, Para [0022] “The cushioning pad 20 is made of elastic material which is selected from a group that consists of Ethyl Vinyl Acetate (EVA) foaming material, Polyurethane (PU) foaming material and rubber.”) 
Cook teach the rubber can be doped with graphite (Cook, Col 1 lines 31-33 “For example, silicon rubber has been used as switch contacts with the addition of graphite to carry current”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the smooth layer, as taught in Packam in view of Watterson and further in view of Huang, to be made of rubber doped graphite, as taught in Cook, to act as a reinforcement for a flexible shock absorber, bumper or skid pad. (Cook, Col 17 lines 61-64 “Abrasion resistant materials such as graphite or ceramics may be added to the elastomeric gel to act as a reinforcement for a flexible shock absorber, bumper or skid pad.”)

Packham in view of Watterson, and further in view of Huang, and further in view of Cook teach the invention as substantially claimed, see above, and further teach the wear resisting layer is made of plastic. 
Becker et al teach the wear resisting layer is made of PTFE, PET (Becker et al, Para [0024] “a flexible sheet 118 of low friction material, e.g., PTFE, PET, graphite or other lubricious material capable of maintaining direct contact with the belt 116 without overheating as the belt runs continuously over the sheet 118 and the user's feet impact the belt repeatedly.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wear resisting layer, as taught in Packham in view of Watterson and further in view of Huang and further in view Cook, is made of PET, PTFE, as taught in Becker et al, for the purpose of maintaining direct contact with the belt 116 without overheating as the belt.

Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al. teach the smooth layer (Huang, the smooth layer is interpreted to include cushioning pad 20 and wear-resisting layer 21) has a friction coefficient (the smooth layer of Huang is made of rubber doped with graphite as taught in Cook) that is less than a friction coefficient of the wear resisting layer (Huang, upper plate 141) (the upper plate of Huang is made of PET as taught in Becker et al.) (As disclosed in the Applicant’s specification, the smooth layer is made of rubber doped with graphite in Para [0066] “In an example, the smooth layer 7 is made of a rubber material doped with graphite.”; the wear resisting layer is made of PET; Para [0060] “The use of polyethylene terephthalate (PET) provides the wear-resisting layer 6 with excellent properties in terms of creep resistance, fatigue resistance, abrasion resistance and dimensional stability or the like.”;  the friction coefficient of smooth layer The smooth layer 7 may be made of various materials with a friction coefficient less than that of the wear-resisting layer 6.” Therefore, the friction coefficient of rubber doped with graphite is less than the friction coefficient of PET).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, the friction coefficient of the smooth layer and the friction coefficient of the wear resisting layer, as taught in Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al., so that the friction coefficient of the smooth layer is less than the friction coefficient of the wear resisting layer, for the purpose of maintaining direct contact with the belt 116 without overheating as the belt.

Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al. fail to teach the friction coefficient of the smooth layer is adapted to a friction coefficient of the annular running belt to provide a good touch for a user during running.
Buhler teach the friction coefficient of the smooth layer (Buhler, the pad 46 has friction coefficient, see FIG. 2) is adapted to a friction coefficient of the annular running belt (Buhler, the belt 14 has friction coefficient, see FIG. 2) to provide a good touch for a user during running. (Buhler, col 6 lines 1-11, “as the user walks or runs on belt 14, the impact of the foot falls are transmitted through belt 14 and antifriction pad 46 into deck 48, and absorbed by supporting peripheral pad 55… The result is a feeling of a firm, but cushioned supported belt 14 which provides a much more comfortable and softer walking surface than is experienced if supporting deck 48 were rigidly attached in some manner to chassis 12”)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the smooth layer and the belt, as taught in Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al, to provide a good touch for a user during running, as taught in Buhler, for the purpose of provides a much more comfortable and softer walking surface than is experienced if supporting deck 48 were rigidly attached in some manner to chassis 12. (Buhler, col 6 lines 8-11, “The result is a feeling of a firm, but cushioned supported belt 14 which provides a much more comfortable and softer walking surface than is experienced if supporting deck 48 were rigidly attached in some manner to chassis 12”)

Regarding claim 2: Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler teach the invention as substantially claimed, see above, and further teaches the flexible layer (Watterson, pads 167, 168) is laid on the upper surface of the front running deck (Watterson, upper surface of deck 164) and the upper surface of the rear running deck (Watterson, upper surface of deck 166) by adhering (Watterson, emphasis added, Para [0073] “Each pad 167, 168 is coupled to the respective deck 164, 166, such as through an adhesive for instance, and is configured to provide cushioning to a user exercising upon tread base 22”); or 


Regarding claim 4: Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler teach the invention as substantially claimed, see above, and further teaches the running deck assembly further comprises a wear-resisting layer (Huang, upper plate 141); 
wherein the wear-resisting layer (Huang, upper plate 141) is laid on an upper surface of the flexible layer (Huang, cushioning pad 142) (Huang, see FIG. 6)

Regarding claim 6: Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler teach the invention as substantially claimed, see above, and further teaches a material of the wear-resisting layer (Huang, upper plate 141) is one or a combination selected from a group consisting of: poly tetra fluoroethylene, polyamide, and polyethylene terephthalate (Becker et al, Para [0024] “a flexible sheet 118 of low friction material, e.g., PTFE, PET, graphite or other lubricious material capable of maintaining direct contact with the belt 116 without overheating as the belt runs continuously over the sheet 118 and the user's feet impact the belt repeatedly.”).

Regarding claim 8: Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler teach the invention as substantially claimed, see above, and further teach first fasteners (Watterson, there are two adhesives, one adhesive between the deck 164 and the pad 167 and one adhesive between the deck 166 and the pad 168, emphasis added, Para [0073] “Each pad 167, 168 is coupled to the respective deck 164, 166, such as through an adhesive for instance, and is configured to provide cushioning to a user exercising upon tread base 22”), configured to fasten, on two sides (Watterson, see annotated in FIG.10, the first side of the hinging gap is the front rail 124 of the front portion, the second side of the hinging gap is the rear rail 150 of the rear portion) of the hinging gap, a connection between the flexible layer (Watterson, pad 164) and the front running deck (Watterson, deck 164) and a connection between the flexible layer (Watterson, pad 166) and the rear running deck (deck 166, Watterson, emphasis added, Para [0073] “Each pad 167, 168 is coupled to the respective deck 164, 166, such as through an adhesive for instance, and is configured to provide cushioning to a user exercising upon tread base 22”).

Regarding claim 11: Packham disclose a treadmill (treadmill, Abstract “This Mid-deck Hinged Treadmill Deck allows the deck of a treadmill to fold into small spaces which is useful to any use where space is limited.”), comprising a running deck assembly (Mid-deck Hinged Treadmill Deck, Abstract “This Mid-deck Hinged Treadmill Deck allows the deck of a treadmill to fold into small spaces which is useful to any use where space is limited.”), wherein the running deck assembly comprises: 
a front running deck (front portion 150) comprising a rear end face (see annotated in FIG. 4B below); 

a rear running deck (rear portion 152) comprising a front end face (see annotated in FIG. 4B below), wherein the front end face of the rear running deck is hinged with the rear end face of the front running deck (see FIG. 4B, the front running deck and the rear running deck are hinged) by a hinge (hinge 154, see FIG. 4B);
an annular running belt (belt 158), which is rotatably mounted around the front running deck and the rear running deck with a clearance; and (see FIG. 4A below, Col. 4, line 67-Col 5, line 3, “deck member 148 having a front portion 150 and a rear portion 152 …9A belt 158 may be mounted to the deck member 148”).
Packham does not disclose a hinging gap is located at a location where the front running deck is hinged to the rear running deck and a flexible layer, which is laid on an upper surface of the front running deck and an upper surface of the rear running deck and covers the hinging gap. 
Watterson teach an analogous treadmill having a hinging gap (Watterson, see annotated in FIG. 10; the hinging gap appears between the front portion 120 and the rear portion 122 wherein the front deck 164 is connected to the front portion 120 and the rear deck 166 is connected to the rear portion 122; Para [0069] “Front portion 120 includes a pair of side rails 124, 126… distal end 140 of each side rail 124, 126 is configured to rotatable mount to rear portion 122”, Para [0070] “Rear portion 122 also includes a pair of side rails 150, 152” Para [0072] “each portion 120, 122 includes a respective deck 164, 166.”) is located at a location where the front running deck (Watterson, front deck 164, see annotated in FIG. 8) is hinged to the rear running deck (Watterson, rear deck 166, see annotated in FIG. 8); a flexible layer (Watterson, pad the term "pad" as used herein can reference pad 167, 168 alone, friction reducing pad 169 alone, or any combination of pad 167, 168 and/or friction reducing pad 169”), which is laid on an upper surface of the front running deck and an upper surface of the rear running deck (Para [0073] “These pads 167, 168 can optionally wrap around the proximal and distal ends of each deck 164, 166, attach only to the top portion of each deck 164, 166”) and covers the hinging gap (Watterson, see annotated in FIG. 8; the hinging gap positioned underneath the rear deck 166 ; the pad 168 is positioned on top of the deck, therefore, the pad 168 covers the hinging gap, Para [0073] “Each pad 167, 168 is coupled to the respective deck 164, 166, such as through an adhesive for instance, and is configured to provide cushioning to a user exercising upon tread base 22.”), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front running deck and the rear running deck, as disclosed in Packham to have a hinging gap positioned between the front running deck and the rear running deck, as taught in Watterson, for the purpose of providing additional space for the rotation of the front and rear running decks. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front and rear running decks, as disclosed in Packham to have a flexible layer positioned on the upper surface of the front and rear running decks and cover the hinging gap, as taught in Watterson, for the purpose of provide cushioning to a user exercising upon tread base. (Watterson, Para [0073] “Each pad 167, 168 is coupled to the respective deck 164, 166, such as through an adhesive for instance, and is configured to provide cushioning to a user exercising upon tread base 22.”)

Packham in view of Watterson teach the invention as substantially claimed, see above, but fail to teach wherein the flexible layer is placed under a wear-resisting layer to protect the flexible layer from wearing, the wear-resisting layer is placed under a smooth layer for reducing noise;..
Huang teach an analogous exercise device wherein the flexible layer (Huang, cushioning pad 142) is placed under a wear-resisting layer (Huang, upper plate 141; Para [0025] “the upper plate 141 features the wear resistance so that the second cushioning pad 142 won't be subjected to the rubbing action the endless belt 13, thereby prolonging the service life of the treadmill.”) to protect the flexible layer from wearing, the wear-resisting layer (Huang, upper plate 141) is placed under a smooth layer (Huang, the smooth layer is interpreted to include cushioning pad 20 and wear-resisting layer 21; see FIG.6, the pad 20 and the wear-resisting layer 21 are positioned above the upper plate 141) for reducing noise (Huang, Para [0023] “the wear-resisting layer 21 is smoothly and tightly attached to the surface of the cushioning pad 20 without wrinkles such that the friction and the noise made during the endless movement of the endless belt 13 thereon can be diminish to a minimal extent.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the running deck, as taught in Packham in view of Watterson, to have a flexible layer, a wear-resisting layer and smooth layer, as taught in Huang, such that the friction and the noise made during the the wear-resisting layer 21 is smoothly and tightly attached to the surface of the cushioning pad 20 without wrinkles such that the friction and the noise made during the endless movement of the endless belt 13 thereon can be diminish to a minimal extent.”)

Packham in view of Watterson, and further in view of Huang teach the invention as substantially claimed, see above, and further teach the smooth layer (Huang, the smooth layer is interpreted to include cushioning pad 20 and wear-resisting layer 21) is made of rubber (Huang, emphasis added, Para [0022] “The cushioning pad 20 is made of elastic material which is selected from a group that consists of Ethyl Vinyl Acetate (EVA) foaming material, Polyurethane (PU) foaming material and rubber.”) 
Cook teach the rubber can be doped with graphite (Cook, Col 1 lines 31-33 “For example, silicon rubber has been used as switch contacts with the addition of graphite to carry current”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the smooth layer, as taught in Packam in view of Watterson and further in view of Huang, to be made of rubber doped graphite, as taught in Cook, to act as a reinforcement for a flexible shock absorber, bumper or skid pad. (Cook, Col 17 lines 61-64 “Abrasion resistant materials such as graphite or ceramics may be added to the elastomeric gel to act as a reinforcement for a flexible shock absorber, bumper or skid pad.”)

Packham in view of Watterson, and further in view of Huang, and further in view of Cook teach the invention as substantially claimed, see above, and further teach the wear resisting layer is made of plastic. 
Becker et al teach the wear resisting layer is made of PTFE, PET (Becker et al, Para [0024] “a flexible sheet 118 of low friction material, e.g., PTFE, PET, graphite or other lubricious material capable of maintaining direct contact with the belt 116 without overheating as the belt runs continuously over the sheet 118 and the user's feet impact the belt repeatedly.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wear resisting layer, as taught in Packham in view of Watterson and further in view of Huang and further in view Cook, is made of PET, PTFE, as taught in Becker et al, for the purpose of maintaining direct contact with the belt 116 without overheating as the belt.

Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al. teach the smooth layer (Huang, the smooth layer is interpreted to include cushioning pad 20 and wear-resisting layer 21) has a friction coefficient (the smooth layer of Huang is made of rubber doped with graphite as taught in Cook) that is less than a friction coefficient of the wear resisting layer (Huang, upper plate 141) (the upper plate of Huang is made of PET as taught in Becker et al.) (As disclosed in the Applicant’s specification, the smooth layer is made of rubber doped with graphite in Para [0066] “In an example, the smooth layer 7 is made of a rubber material doped with graphite.”; the wear resisting layer is made of PET; Para [0060] “The use of polyethylene terephthalate (PET) provides the wear-resisting layer 6 with excellent properties in terms of creep resistance, fatigue resistance, abrasion resistance and dimensional stability or the like.”;  the friction coefficient of smooth layer is less than the friction coefficient of the friction coefficient of the wear resisting layer; Para [0066] “The smooth layer 7 may be made of various materials with a friction coefficient less than that of the wear-resisting layer 6.” Therefore, the friction coefficient of rubber doped with graphite is less than the friction coefficient of PET).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, the friction coefficient of the smooth layer and the friction coefficient of the wear resisting layer, as taught in Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al., so that the friction coefficient of the smooth layer is less than the friction coefficient of the wear resisting layer, for the purpose of maintaining direct contact with the belt 116 without overheating as the belt.

Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al. fail to teach the friction coefficient of the smooth layer is adapted to a friction coefficient of the annular running belt to provide a good touch for a user during running.
Buhler teach the friction coefficient of the smooth layer (Buhler, the pad 46 has friction coefficient, see FIG. 2) is adapted to a friction coefficient of the annular running belt (Buhler, the belt 14 has friction coefficient, see FIG. 2) to provide a good touch for a as the user walks or runs on belt 14, the impact of the foot falls are transmitted through belt 14 and antifriction pad 46 into deck 48, and absorbed by supporting peripheral pad 55… The result is a feeling of a firm, but cushioned supported belt 14 which provides a much more comfortable and softer walking surface than is experienced if supporting deck 48 were rigidly attached in some manner to chassis 12”)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the smooth layer and the belt, as taught in Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al, to provide a good touch for a user during running, as taught in Buhler, for the purpose of provides a much more comfortable and softer walking surface than is experienced if supporting deck 48 were rigidly attached in some manner to chassis 12. (Buhler, col 6 lines 8-11, “The result is a feeling of a firm, but cushioned supported belt 14 which provides a much more comfortable and softer walking surface than is experienced if supporting deck 48 were rigidly attached in some manner to chassis 12”)

Regarding claim 12: Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler teach the invention as substantially claimed, see above, and further teaches the flexible layer (Watterson, pads 167, 168) is laid on the upper surface of the front running deck (Watterson, upper surface of deck 164) and the upper surface of the rear running deck (Watterson, upper surface of deck 166) by adhering Each pad 167, 168 is coupled to the respective deck 164, 166, such as through an adhesive for instance, and is configured to provide cushioning to a user exercising upon tread base 22”); or 
the flexible layer is laid on the upper surface of the front running deck and the upper surface of the rear running deck by snap-fitting.

Regarding claim 14: Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler teach the invention as substantially claimed, see above, and further teaches the running deck assembly further comprises a wear-resisting layer (Huang, upper plate 141); 
wherein the wear-resisting layer (Huang, upper plate 141) is laid on an upper surface of the flexible layer (Huang, cushioning pad 142) (Huang, see FIG. 6)

Regarding claim 16: Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al., further in view of Buhler teach the invention as substantially claimed, see above, and further teaches a material of the wear-resisting layer (Huang, upper plate 141) is one or a combination selected from a group consisting of: poly tetra fluoroethylene, polyamide, and polyethylene terephthalate (Becker et al, Para [0024] “a flexible sheet 118 of low friction material, e.g., PTFE, PET, graphite or other lubricious material capable of maintaining direct contact with the belt 116 without overheating as the belt runs continuously over the sheet 118 and the user's feet impact the belt repeatedly.”).

Regarding claim 18: Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler teach the invention as substantially claimed, see above, and further teach first fasteners (Watterson, there are two adhesives, one adhesive between the deck 164 and the pad 167 and one adhesive between the deck 166 and the pad 168, emphasis added, Para [0073] “Each pad 167, 168 is coupled to the respective deck 164, 166, such as through an adhesive for instance, and is configured to provide cushioning to a user exercising upon tread base 22”), configured to fasten, on two sides (Watterson, see annotated in FIG.10, the first side of the hinging gap is the front rail 124 of the front portion, the second side of the hinging gap is the rear rail 150 of the rear portion) of the hinging gap, a connection between the flexible layer (Watterson, pad 164) and the front running deck (Watterson, deck 164) and a connection between the flexible layer (Watterson, pad 166) and the rear running deck (deck 166, Watterson, emphasis added, Para [0073] “Each pad 167, 168 is coupled to the respective deck 164, 166, such as through an adhesive for instance, and is configured to provide cushioning to a user exercising upon tread base 22”).

Regarding claim 21: Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al., further in view of Buhler teach the invention as substantially claimed, see above, and further teaches the smooth layer (Huang, the smooth layer is interpreted to include cushioning pad 20 and wear-resisting layer 21; emphasis added, Para [0022] “The cushioning pad 20 is made of elastic material which is selected from a group that consists of Ethyl Vinyl Acetate (EVA) foaming material, Polyurethane (PU) foaming material and rubber.”) comprises a rubber material doped with graphite (Cook, Col 1 lines 31-33 “For example, silicon rubber has been used as switch contacts with the addition of graphite to carry current”).

Claim(s) 3, 5, 10, 13, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable by Packham (US 7,780,578 B2) ) in view of Watterson et al. (US 2002/0103057 A1), and further in view of Huang (US 2006/0205568 A1), and further in view of Cook (US 6,005,041 A1), and further in view of Becker et al. (US 2017/0333748 A1), and further in view of Buhler (US 5,542,892) and further Chen H (CN 204134121 U). Reference is made in this section to the Google English language translation, dated 11/09/2020, of Chen (CN 204134121 U), which is attached to this Office action.
Regarding claim 3: Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler teach the invention as substantially claimed, see above, but fail to teach, the material of the flexible layer is ethylene- vinyl acetate copolymer or polyethylene. 
Chen teaches the material of the flexible layer is ethylene- vinyl acetate copolymer or polyethylene. (Chen H, Abstract, “the EVA high elastic sponge plate set up at the running plate substrate”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, the flexible layer, as taught in Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al. ., and further in view of Buhler, to be ethylene- vinyl acetate copolymer or polyethylene, as taught in Chen, for the purpose of for offering a superb cushioning and providing maximal protection against shock. (Huang, Para [0022] “The cushioning pad 20 is made of elastic material which is selected from a group that consists of Ethyl Vinyl Acetate (EVA) foaming material, Polyurethane (PU) foaming material and rubber. Moreover, the thickness of the cushioning pad 20 ranges from 1 to 10 mm for offering a superb cushioning and providing maximal protection against shock.”)

Regarding claim 5: Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler teach the invention as substantially claimed, see above, and further teaches the wear-resisting layer is laid on the upper surface of the flexible layer by adhering.
Chen teaches the wear-resisting layer (Chen H, PEP wear-resisting polyester light piece) is laid on the upper surface of the flexible layer (Chen H, EVA high elastic sponge plate) by adhering (Chen H, Abstract, “the EVA high elastic sponge plate set up at the running plate substrate, a PEP wear-resisting polyester light piece is set up in the EVA high elastic sponge plate, EVA high elastic sponge plate through a lower surface double-side glue is gum paper a mutually adhered and fixed”, the flexible layer is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, the wear-resisting layer, as taught in Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler to lay on the upper surface of the flexible layer by adhering, as taught in Chen for the purpose of mutually securing the flexible layer on the running plate. (Chen H, Abstract, “the EVA high elastic sponge plate set up at the running plate substrate, a PEP wear-resisting polyester light piece is set up in the EVA high elastic sponge plate, EVA high elastic sponge plate through a lower surface double-side glue is gum paper a mutually adhered and fixed”)

Regarding claim 10: Packham in view of Watterson et al. and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler, teach the invention as substantially claimed, see above, fail to teach a second fastener, configured to fasten a connection between the flexible layer and the wear-resisting layer. 
Chen teaches the running deck assembly further comprises: a second fastener (since the specification discloses the second fastener is similar to the first fastener which is a glue, the second fastener is equivalent with the glue), configured to fasten a connection between the flexible layer (Chen, high elastic EVA sponge plate) and the wear- resisting layer (PEP wear-resisting polyester light piece, Chen, Title, “Treadmill running plate structure, has high elastic EVA sponge plate fixed on running plate substrate, and PEP wear-resisting polyester light piece fixed at front surface of EVA high elastic sponge plate by glue”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, the flexible layer and the wear-resisting layer, as taught in Packham in view of Watterson et al., in view of Huang, in view of Cook, in view of Becker et al., and further in view of Buhler, to have a second fastener configured to fasten a connection between the flexible layer and the wear-resisting layer, as taught in Chen for the purpose of mutually securing the flexible layer and the wear-resisting layer on the running plate. (Chen H, Abstract, “the EVA high elastic sponge plate set up at the running plate substrate, a PEP wear-resisting polyester light piece is set up in the EVA high elastic sponge plate, EVA high elastic sponge plate through a lower surface double-side glue is gum paper a mutually adhered and fixed”)

Packham in view of Watterson et al. and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler, and further in view of Chen teach the invention as substantially claimed, see above, and further teach a second fastener (since the specification discloses the second fastener is similar to the first fastener which is a glue, the second fastener is equivalent with the glue), configured to fasten a connection between the flexible layer (Chen, high elastic EVA sponge plate) and the wear- resisting layer (PEP wear-resisting polyester light piece, Chen, Title, “Treadmill running plate structure, has high elastic EVA sponge plate fixed on running plate substrate, and PEP wear-resisting polyester light piece fixed at front surface of EVA high elastic sponge plate by glue”) above the hinging gap (Watterson, see annotated in FIG. 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, the flexible layer and the wear-resisting layer, as taught in Packham in view of Watterson et al., in view of Huang, in view of Cook, in view of Becker et al., in view of Buhler, and further in view of Chen, to have a second fastener configured to fasten a connection between the flexible layer and the wear-resisting layer above the hinging gap, as taught in Chen for the purpose of mutually securing the flexible layer and the wear-resisting layer on the running plate. (Chen H, Abstract, “the EVA high elastic sponge plate set up at the running plate substrate, a PEP wear-resisting polyester light piece is set up in the EVA high elastic sponge plate, EVA high elastic sponge plate through a lower surface double-side glue is gum paper a mutually adhered and fixed”)

Regarding claim 13: Packham in view of Watterson et al. and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler (US 5,542,892) teach the invention as substantially claimed, see above, but fail to teach, the material of the flexible layer is ethylene- vinyl acetate copolymer or polyethylene. 
Chen teaches the material of the flexible layer is ethylene- vinyl acetate copolymer or polyethylene. (Chen H, Abstract, “the EVA high elastic sponge plate set up at the running plate substrate”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, the flexible layer, as taught in Packham in view of Huang, and further in view of Cook, and further in view of Becker et al., to ethylene- vinyl acetate copolymer or polyethylene, as taught in Chen, for the purpose of for offering a superb cushioning and providing maximal protection against shock. (Huang, Para [0022] “The cushioning pad 20 is made of elastic material which is selected from a group that consists of Ethyl Vinyl Acetate (EVA) foaming material, Polyurethane (PU) foaming material and rubber. Moreover, the thickness of the cushioning pad 20 ranges from 1 to 10 mm for offering a superb cushioning and providing maximal protection against shock.”)

Regarding claim 15: Packham in view of Watterson et al. and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler (US 5,542,892) teach the invention as substantially claimed, see above, and further teach the wear-resisting layer is laid on the upper surface of the flexible layer by adhering.
Chen teaches the wear-resisting layer (Chen H, PEP wear-resisting polyester light piece) is laid on the upper surface of the flexible layer (Chen H, EVA high elastic sponge plate) by adhering (Chen H, Abstract, “the EVA high elastic sponge plate set up at the running plate substrate, a PEP wear-resisting polyester light piece is set up in the EVA high elastic sponge plate, EVA high elastic sponge plate through a lower surface double-side glue is gum paper a mutually adhered and fixed”, the flexible layer is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, the wear-resisting layer, as taught in Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler to lay on the upper surface of the flexible layer by adhering, as taught in Chen for the purpose of securing the wear-resisting layer to the treadmill when the exercise device is in use. 

Regarding claim 20: Packham in view of Watterson et al. and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler, teach the invention as substantially claimed, see above, fail to teach a second fastener, configured to fasten a connection between the flexible layer and the wear-resisting layer. 
Chen teaches the running deck assembly further comprises: a second fastener (since the specification discloses the second fastener is similar to the first fastener which is a glue, the second fastener is equivalent with the glue), configured to fasten a connection between the flexible layer (Chen, high elastic EVA sponge plate) and the wear- resisting layer (PEP wear-resisting polyester light piece, Chen, Title, “Treadmill running plate structure, has high elastic EVA sponge plate fixed on running plate substrate, and PEP wear-resisting polyester light piece fixed at front surface of EVA high elastic sponge plate by glue”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, the flexible layer and the wear-resisting layer, as taught in Packham in view of Watterson et al., in view of Huang, in view of Cook, in view of Becker et al., and further in view of Buhler, to have a second fastener configured to fasten a connection between the flexible layer and the wear-resisting layer, as taught in Chen for the purpose of mutually securing the flexible layer and the wear-resisting layer on the running plate. (Chen H, Abstract, “the EVA high elastic sponge plate set up at the running plate substrate, a PEP wear-resisting polyester light piece is set up in the EVA high elastic sponge plate, EVA high elastic sponge plate through a lower surface double-side glue is gum paper a mutually adhered and fixed”)

Packham in view of Watterson et al. and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler, and further in view of Chen teach the invention as substantially claimed, see above, and further teach a second fastener (since the specification discloses the second fastener is similar to the first fastener which is a glue, the second fastener is equivalent with the glue), configured to fasten a connection between the flexible layer (Chen, high elastic EVA sponge plate) and the wear- resisting layer (PEP wear-resisting polyester light piece, Chen, Title, “Treadmill running plate structure, has high elastic EVA sponge plate fixed on running plate substrate, and PEP wear-resisting polyester light piece fixed at front surface of EVA high elastic sponge plate by glue”) above the hinging gap (Watterson, see annotated in FIG. 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, the flexible layer and the wear-resisting layer, as taught in Packham in view of Watterson et al., in view of Huang, in view of Cook, in view of Becker et al., in view of Buhler, and further in view of Chen, to have a second fastener configured to fasten a connection between the flexible layer and the wear-resisting layer above the hinging gap, as taught in Chen for the purpose of mutually securing the flexible layer and the wear-resisting layer on the running plate. (Chen H, Abstract, “the EVA high elastic sponge plate set up at the running plate substrate, a PEP wear-resisting polyester light piece is set up in the EVA high elastic sponge plate, EVA high elastic sponge plate through a lower surface double-side glue is gum paper a mutually adhered and fixed”)

Claim(s) 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable by Packham (US 7,780,578 B2) ) in view of Watterson et al. (US 2002/0103057 A1), and further in view of Huang (US 2006/0205568 A1), and further in view of Cook (US 6,005,041 A1), and further in view of Becker et al. (US 2017/0333748 A1), and further in view of Buhler (US 5,542,892) and further Bresin et al (US 5,330,392). 
Regarding claim 9: Packham in view of Watterson et al. and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler teach the invention as substantially claimed, see above, and further teach the first fasteners (Watterson, there are two adhesives, one adhesive between the deck 164 and the pad 167 and one adhesive between the deck 166 and the pad 168, emphasis added, Para [0073] “Each pad 167, 168 is coupled to the respective deck 164, 166, such as through an adhesive for instance, and is configured to provide cushioning to a user exercising upon tread base 22”) adhere the flexible layer 
the first fasteners are flexible binding components, which bind the flexible layer with the front running deck, and bind the flexible layer with the rear running deck, on two sides of the hinging gap.
Bresin et al teach the first fasteners (Bresin et al., an adhesive) are super glue layers (Bresin et al, col 4 lines 52-54 “Typically, the insert is attached to the hole by means of an adhesive, for example, an epoxy, urethane, hot melt, cyanoacrylate, ` super glue`, etc.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive, as taught in Packham in view of Watterson et al. and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler, to be super glue, as taught in Bresin et al, for the purpose of increase the adhesion of the flexible layer to the deck. 

Regarding claim 19: Packham in view of Watterson et al. and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler teach the invention as substantially claimed, see above, and further teach the first fasteners (Watterson, there are two adhesives, one adhesive between the deck 164 and the pad 167 and one adhesive between the deck 166 and the pad 168, emphasis added, Para [0073] “Each pad 167, 168 is coupled to the respective deck 164, 166, such as through an adhesive for instance, and is configured to provide cushioning to a user exercising upon tread base 22”) adhere the flexible layer (Watterson, pad 166) to the front running deck (Watterson, deck 164) and adhere the flexible layer (Watterson, pad 164) to the rear running deck (Watterson, pad 166), on two sides of the hinging gap (Watterson, see annotated in FIG.10, the first side of the hinging gap is the front rail 124 of the front portion and the front deck 164 is positioned on the front portion, the second side of the hinging gap is the rear rail 150 of the rear portion and the rear deck 166 is positioned on the rear portion); or 
the first fasteners are flexible binding components, which bind the flexible layer with the front running deck, and bind the flexible layer with the rear running deck, on two sides of the hinging gap.
Bresin et al teach the first fasteners (Bresin et al., an adhesive) are super glue layers (Bresin et al, col 4 lines 52-54 “Typically, the insert is attached to the hole by means of an adhesive, for example, an epoxy, urethane, hot melt, cyanoacrylate, ` super glue`, etc.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive, as taught in Packham in view of Watterson et al. and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler, to be super 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550.  The examiner can normally be reached on Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784